Citation Nr: 1513609	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  The Veteran died in January 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2013, the Board remanded the matter for procedural and evidentiary development.  Upon completion of the additional development, the matter was returned to the Board.  The Board remanded the matter again in June 2014 because the development instructed in the August 2013 Board Remand was not adequately completed.  The additional development has now been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2011 as the result of a hemorrhagic stroke, due to chronic hypertension with contributory alcohol abuse and obesity.

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss and bilateral tinnitus.

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.
4.  At the time of the Veteran's death, the Veteran had type II diabetes mellitus.

5.  Type II diabetes mellitus was not a principal or a contributory cause of the Veteran's death.

6.  The Veteran did not have chronic symptoms of hypertension during service or continuous symptoms of hypertension after service separation.

7.  The Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

8.  At the time of the Veteran's death, the Veteran did not have posttraumatic stress disorder (PTSD).

9.  The Veteran's hypertension was not related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that the VCAA notice requirements have been satisfied.  In the Board's prior remands in August 2013 and June 2014, the Board instructed the Agency of Original Jurisdiction (AOJ) to provide the appellant with notice including a statement of the disabilities for which the Veteran was service-connected at the time of his death.  In a July 2014 letter, VA informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The July 2014 letter also fully complied with the Hupp notice requirements.  The RO advised the appellant that service connection had been established for bilateral hearing loss and tinnitus during the Veteran's lifetime.  The RO also explained the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected; therefore, the duty to notify was fully satisfied by way of the July 2014 letter.

Although the July 2014 notice letter was not sent to the appellant until after the initial denial of the claim in the July 2011 rating decision, any VCAA notice deficiency was cured by the July 2014 letter and subsequent readjudication of the case in a January 2015 statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duties to notify the appellant.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (clarifying DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion, and that VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)).  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA medical opinion, and the appellant's statements.  

As instructed in the August 2013 Board remand, VA provided the appellant with a medical opinion addressing the appellant's contentions regarding the cause of the Veteran's death.  In a November 2013 opinion, a VA examiner discussed whether the Veteran's type II diabetes mellitus caused or contributed to the Veteran's death, to include whether it caused or aggravated hypertension, or whether hypertension was related to exposure to Agent Orange (herbicides).  The VA examiner reviewed the claims file and provided a detailed medical opinion with supporting rationale.  The Board finds that the November 2013 medical opinion is adequate to assist in determining the nature and etiology of the cause of the Veteran's death, and that no further opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the February 2015 informal hearing presentation letter, the representative asserted that the November 2013 VA examiner is not qualified to opine on the cause of the Veteran's death.  Specifically, the representative suggested that it was "unclear" how the November 2013 VA examiner's background in family medicine provided appropriate credentials to provide an adequate medical opinion on the medical questions presented in this case. 

The United States Court of Appeals for Veterans Claims (the Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Board finds that the November 2013 VA examiner is adequately qualified to opine on the medical questions presented in this case.  The VA examiner demonstrated familiarity with the relevant medical research and provided thorough explanations of his opinions.  The questions presented in this case, discussed in more detail below, are not of sufficient detail or complexity so as to render inadequate the opinion of a family medicine doctor with over 25 years of medical experience.  

Additionally, the representative's general assertion - that a family medicine doctor is not competent to opine on neurological or cardiovascular questions - does not overcome the presumption of competency of a VA medical examiner, whether that VA examiner is a doctor, nurse practitioner, or a physician's assistant.  See Cox at 569.  More specifically, the representative did not make any specific contentions such as how the reasoning of the medical opinion was unsound, mistakes in the weighing or interpretation of the facts, or even how a background in family medicine is insufficient for rendering an opinion on neurological or cardiovascular matters, that would overcome the presumption of competency for VA examiners.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issue on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for the Cause of Death Legal Criteria

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports. 
38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2014).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Cause of the Veteran's Death Analysis

A Certificate of Death issued by the State of Nebraska shows that the Veteran died on January [redacted], 2011of hemorrhagic stroke due to chronic hypertension with contributory alcohol abuse and obesity.  No other causes or significant contributory conditions for the Veteran's death were listed.  

Service connection was in effect for bilateral hearing loss and tinnitus at the time of the Veteran's death; however, the appellant does not contend that either of these service-connected disabilities caused or otherwise contributed to the Veteran's death.  The appellant seeks service connection for the cause of the Veteran's death based on conditions not yet service connected.  The appellant primarily contends that the Veteran's hypertension was caused by exposure to herbicides in Vietnam.  See September 2013 VA Form 21-4138.  The appellant also asserts that service connection is warranted for the Veteran's cause of death because type II diabetes, also incurred as a result of exposure to herbicides in Vietnam, caused or contributed to the Veteran's death, either directly or by causing or aggravating hypertension.  See August 2012 representative letter.  The appellant further contends that hypertension and alcohol abuse may have been caused or aggravated by PTSD related to service in Vietnam.  See September 2013 VA Form 21-4138; August 2014 letter.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, hypertension (as cardiovascular-renal disease) and type II diabetes mellitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 (2014) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and diabetes, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  
38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of  
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A lay person is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).
Initially, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  The DD Form 214 reflects service in the Republic of Vietnam from May 1971 to March 1978.  

The Board next finds that, at the time of the Veteran's death, the Veteran had type II diabetes mellitus.  Private treatment records show that the Veteran had uncontrolled type II diabetes mellitus when he was admitted to the hospital following the intracranial hemorrhage in January 2011.  Given the Veteran's presumed exposure to herbicides in Vietnam, type II diabetes mellitus is presumed to be related to service; however, hypertension is not among the diseases listed in 
38 C.F.R. § 3.309(e); therefore, hypertension may not be presumed to be related to service based on exposure to herbicides in Vietnam.  See also 38 C.F.R. 
§ 3.307(a)(6).

As to the appellant's contention that type II diabetes mellitus caused or contributed to the Veteran's hypertension, the Board finds that the weight of the evidence is against finding that type II diabetes mellitus caused or aggravated the Veteran's hypertension.  In the November 2013 VA medical opinion, the VA examiner opined that diabetes did not materially or substantially contribute to the Veteran's cause of death, and did not cause or aggravate hypertension.  On review of the medical records, the VA examiner noted that the type II diabetes mellitus did not appear to be severe, and that many of the Veteran's medical records made no mention of diabetic issues.  The VA examiner also opined that hypertension was likely due to multiple factors including genetics, family history, lifestyle, and other risk factors which were clearly noted in the medical records.

To the extent that the appellant's assertions may be construed as opinions relating type II diabetes mellitus to hypertension, the Board finds that in this case the appellant is not competent to provide a medical opinion relating the Veteran's hypertension (cardiovascular disease) to type II diabetes mellitus (endocrine system disorder).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The conclusions regarding causation and aggravation in this case between hypertension and type II diabetes mellitus, which affect different body systems, require specific, highly specialized medical knowledge and training regarding the unseen and complex processes of the different body systems, interaction of those systems, knowledge of various risk factors, and causes of hypertension that the appellant is not shown to possess.  See Rucker, 10 Vet. App. at 74.  As such, the appellant's assertions purporting to relate type II diabetes mellitus to hypertension are not afforded any probative weight on the question of whether the Veteran's hypertension was caused or aggravated by type II diabetes mellitus.  There are no additional medical opinions in the record that tend to show such a relationship.  Accordingly, the Board finds that type II diabetes mellitus was not a principal or a contributory cause of the Veteran's death.

Although the Veteran's hypertension may not be presumed to be related to service based on exposure to herbicides, the Board has also considered whether service connection for hypertension is warranted on other bases.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  Within this context, and after a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a cardiovascular injury or disease in service, did not experience chronic symptoms of hypertension in service, and did not experience continuous symptoms of hypertension since service separation.  

Service treatment records do not include any complaints, symptoms, or treatment related to a cardiovascular disorder in service, and the appellant does not allege that the Veteran began experiencing hypertension in service.  The Veteran's blood pressure was within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury) at service separation, and the Veteran reported that he was in good health.  See March 1972 examination report.  For these reasons, the Board finds that symptoms of hypertension were not chronic in service.

Similarly, the Board finds that the Veteran did not experience symptoms of hypertension after service separation.  The record does not include any medical evidence of hypertension prior to 1994 and the appellant has not contended that the Veteran experienced hypertension symptoms continuously since service separation in March 1972.

The Board also finds that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  As indicated above, based on the medical evidence and the appellant's contentions, there is no evidence to suggest that hypertension manifested within one year of service separation in March 1972.

As the evidence shows no chronic symptoms of hypertension in service, continuous symptoms of hypertension after service separation, or manifestation of hypertension to a compensable degree within one year of service separation, the criteria for service connection for hypertension on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board next finds that the weight of the evidence is against finding that the Veteran's hypertension was related to service.  As noted above, the appellant contends that the Veteran's hypertension was caused by exposure to herbicides in Vietnam.  See September 2013 VA Form 21-4138.  In the November 2013 VA medical opinion, the VA examiner opined that the Veteran's hypertension was not related to or a result of Agent Orange exposure, and that the hypertension was likely due to multiple factors including genetics, family history, lifestyle, and other risk factors which were clearly noted in the medical records.  The VA examiner stated that nowhere in the medical literature does it state that Agent Orange specifically causes hypertension.

As to the appellant's assertion that hypertension and alcohol abuse were due to PTSD, the Board finds that the Veteran did not have PTSD.  The medical evidence does not include a PTSD diagnosis, and statements from the appellant and the Veteran's friend both indicate that the Veteran did not have a PTSD diagnosis because the Veteran was never treated for PTSD.  See August 2014 B.D. letter; May 2012 VA Form 21-4138.  To the extent that either of these statements can be construed as an assertion that the Veteran did, in fact, have PTSD, the evidence does not demonstrate that either the appellant or B.D. is competent to diagnose PTSD, and they were not repeating a diagnosis related to them by a medical professional.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 
6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see also Jandreau, 
492 F.3d at 1376-77 (noting general competence of laypersons to testify as to symptoms but not medical diagnosis and noting example in n. 4 of competence of lay testimony with regard to a broken leg but not a form of cancer).  As there is no evidence to support a finding that the Veteran had a PTSD diagnosis at the time of his death, the Board finds PTSD was not a principal or a contributory cause of the Veteran's death.  

With regard to diagnosed alcohol abuse, and with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  
38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2014).  VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, however, PTSD is not a service-connected disability, and the appellant has not asserted that the Veteran's alcohol abuse was due to any other disorder.

For these reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for DIC based on service connection for the cause of the Veteran's death is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


